PER CURIAM:
In accordance with the decision heretofore made by the Court on February 16, 1972, in the claim of Firestone Tire & Rubber Company, et al vs. Department of Highways, Claim No. D-227, wherein the Court determined liability of the Respondent for the damages received by the Claimants in the Montgomery Flood, the following awards are made as stipulated by the parties:
D-228 A Murl E. Atkins $ 945.57
D-228 B Sam Caldwell $ 1,082.95
D-228 D A. M. Foley $ 3,530.54
D-228 F The Trustees, Kanawha Aerie No. 1040, Fraternal Order of Eagles $ 2,776.09
D-228 G Kayton Theatre, Inc. $ 701.81
D-228 J Anna Cater Murad, Widow and sole devisee of Louis F. Murad, deceased, and Ida Cater, widow $ 1,296.95
*113Progressive Investments, Inc. $ 1,249.04 D-228 w
Freda Tabit, widow and devisee of Andrew Tabit, deceased $ 1,874.38 D-228 r
Algie Chiles $ 751.57 D-228
Joseph W. Drasnin, trading and doing business as Drasnin’s Men’s Shop $ 2,400.00 D-229
Mary Ellis $ 437.00 D-229 m
John Fragale, d/b/a Top Hat Billiards $ 159.78 D-229 u
Aetna Insurance Company, subrogee of John Fragale, d/b/a Top Hat Billiards $ 55.11 D-229 o
Fidelity-Phenix Insurance Company, subrogee of John Fragale, d/b/a Top Hat Billiards $ 27.55 D-229 n
Home Insurance Company, subrogee of John Fragale, d/b/a Top Hat Billiards $ 55.11 D-229 o
New Hampshire Insurance Company, subrogee of John Fragale, d/b/a Top Hat Billiards $ 55.11 D-229 o
Phoenix Assurance Company, subrogee of John Fragale, d/b/a Top Hat Billiards $ 68.88 D-229 o
Phoenix Insurance Company, subrogee of John Fragale, d/b/a Top Hat Billiards $ 68.88 D-229 u
Eddie Gonano, trading and doing business as Ed’s Place $ 3,032.53 D-229
Belva Halsey, d/b/a Belva’s Beauty Shop $ 1,000.00 D-229 w
L. J. Hark, trading and doing business as Drasnin’s Tailor Shop $ 2,280.88 D-229
Robert W. Jackson, trading and doing business as Henderson’s Drug Store $ 2,368.27 D-229 o
E. W. Kelly, trading and doing business as E. W. Kelly Store $ 1,450.00 D-229 W
Meams, Inc., a corporation, trading and doing business as The Fashion Shop $11,000.00 D-229
*114D-229 K Montgomery Hardware Co., Inc. $ 5,125.01
D-229 L Montgomery Motors, Inc. $ 1,055.37
D-229 L Aetna Insurance Company, subrogee of Montgomery Motors, Inc. $ 4,723.55
D-229 L Fidelity-Phenix Insurance Company, subrogee of Montgomery Motors, Inc. $ 7,834.13
D-229 L Home Insurance Company, subrogee of Montgomery Motors, Inc. $11,336.52
D-229 L Phoenix Insurance Company, subrogee of Montgomery Motors, Inc. $10,000.00
D-229 M The Phoenix Insurance Company $37,536.42
D-229 N O. E. Palmer, Admin., c t a d b n the estate of A. A. Mitchell, deceased, and Mary Rose $ 269.00
Claims allowed.